     Case 3:20-cv-00246-GPC-AGS Document 104 Filed 02/17/21 PageID.1036 Page 1 of 4



 1 Ryan A. Graham, Esq., Cal. Bar No. 310186
   LAW OFFICES OF RYAN A. GRAHAM, ESQ.
 2 1049 Havenhurst Dr., No. 510
   West Hollywood, CA 90046-6002
 3 Tel.: (323) 792-6377 | Fax: (323) 345-5035
   Email: ryan@ryan.law
 4 Attorney for Plaintiff
 5
 6                              UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8
 9     ASHLEY R. VUZ,                                 Case No.: 3:20-CV-246-GPC-AGS
10                      Plaintiff,                    Hon. Andrew G. Schopler

11                         v.                         Joint Motion to Modify Scheduling
                                                      Order/Continue Discovery Deadlines
12
       DCSS III, INC (D/B/A GOSSIP GRILL), et al.,
13
                      Defendants.
14
            Plaintiff Ashley R. Vuz, Defendant County of San Diego, Defendant City of San
15
      Diego, Defendant Matthew Zajda, Defendant DCSS III, Inc., Defendant Maria Rocha,
16
      Defendant Dwayne Wynne, and Defendant Arnell Casteel hereby submit their joint
17
      motion requesting the Court extend the currently-pending dates in the scheduling order
18
      (ECF No. 63) by approximately four months—or 16 weeks.
19
      ///
20
      ///
21
      ///
22
      ///
23
      ///
24
      ///
25
      ///
26
      ///
27
      ///
28

                                                    1
                         Joint Motion to Continue Discovery and Other Deadlines
     Case 3:20-cv-00246-GPC-AGS Document 104 Filed 02/17/21 PageID.1037 Page 2 of 4



 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2            On July 22, 2020 (ECF No. 63), the Court issued a scheduling order setting the
 3 following case management deadlines, which the parties request be modified as follows:
 4     Current       Event/Deadline                                                  Proposed
 5     Date                                                                          Date
 6     May 6,        Completion of fact discovery. ECF No. 63 ¶ 2.                   August 26,
 7     2021                                                                          2021
 8     March 11,     Initial expert designation. Id at ¶ 4.                          July 1,
 9     2021                                                                          2021
10     April 15,     Rebuttal expert designation. Id. at ¶ 4.                        August 5,
11     2021                                                                          2021
12     March 11,     Rule 26(a)(2)(A) and (B) disclosures. Id. at ¶ 5.               July 1,
13     2021                                                                          2021
14     April 15,     Supplemental disclosures regarding contradictory or rebuttal    August 5,
15     2021          evidence. Id. at ¶ 6.                                           2021
16     May 6,        Completion of expert discovery. Id. at ¶ 7.                     August 26,
17     2021                                                                          2021
18     May 6,        Pretrial motion filing deadline. Id. at ¶ 8.                    August 26,
19     2021.                                                                         2021
20     April 22,     Mandatory settlement conference. Id. at ¶ 9.                    August 12,
21     2021, at                                                                      2021, at
22     9:00 a.m.                                                                     9:00 a.m.
23     April 15,     Deadline to lodge confidential settlement briefs. Id. at ¶ 9.   August 5,
24     2021                                                                          2021
25     May 21,       Pretrial disclosure deadline. Id. at ¶ 12.                      September
26     2021                                                                          10, 2021
27
28

                                                     2
                          Joint Motion to Continue Discovery and Other Deadlines
     Case 3:20-cv-00246-GPC-AGS Document 104 Filed 02/17/21 PageID.1038 Page 3 of 4



 1     May 28,       Deadline to meet and confer regarding simplification of           September
 2     2021          triable issues, as required by L.R. 16.1(f)(4)(c). Id. at ¶ 13.   17, 2021
 3     June 4,       Deadline for Plaintiff’s counsel to provide opposing              September
 4     2021          counsels with proposed pretrial order. Id. at ¶ 14.               24, 2021
 5     June 11,      Deadline to prepare, serve, and lodge the Proposed Final          October 1,
 6     2021          Pretrial Conference Order. Id. at ¶ 15.                           2021
 7     June 18,      Final pretrial conference. Id. at ¶ 16.                           October 8,
 8     2021, at                                                                        2021, at
 9     1:30 p.m.                                                                       1:30 p.m.
10            Pursuant to Federal Rule of Civil Procedure 16, courts are empowered to continue
11 dates in a scheduling order for good cause. Here, such good cause exists for several
12 reasons.
13            First, Defendant County of San Diego and City of San Diego have requested that
14 Plaintiff submit to a psychological examination. Due to the proposed expert’s availability
15 in conjunction with needing to file a motion to compel IME, examination dates were not
16 available until April and the proposed expert needs time to complete her report after that
17 date. The Parties have also confirmed that Plaintiff is available for a psychological
18 examination in early April. A hearing on the City and County’s motion to compel IME is
19 was held Friday, February 12 and the Court granted the motion to compel. [ECF No.
20 103]. The IME is therefore scheduled to move forward in early April which is after the
21 current March 11 discovery cut-off date. Continuing the dates will allow ample time to
22 complete expert discovery.
23      Second, City Defendants and the County Defendants have just answered the
24 Second Amended Complaint. [See ECF Nos. 100 and 101.] In order for Plaintiff to
25 conduct discovery on the Defendants’ defenses, a reasonable period of discovery
26 following the filing of Defendants’ answers is required. While the Parties have been
27 diligently conducting discovery, it is anticipated more time will be needed for the Parties
28 to complete discovery, especially considering County Defendants and City Defendants

                                                     3
                          Joint Motion to Continue Discovery and Other Deadlines
     Case 3:20-cv-00246-GPC-AGS Document 104 Filed 02/17/21 PageID.1039 Page 4 of 4



 1 have just filed answers.
 2           The Parties have largely been successful in resolving their discovery disputes
 3 informally. Plaintiff has successfully resolved discovery disputes with each cluster of
 4 defendants—Defendant City of San Diego, Defendant County of San Diego, and
 5 Defendant DCSS III, Inc.—without filing a single motion. Defendants County of San
 6 Diego and City of San Diego have also challenged written discovery responses from
 7 Plaintiff, and these disputes have also been resolved without the filing of a single motion.
 8 While the self-executing nature of discovery contemplated by the Federal Rules is often
 9 aspirational, the Parties in this case have been diligent in pursuing discovery and
10 successful in resolving their disputes. Despite this cooperation, more time is necessary in
11 order to complete discovery on this case.
12                                        ATTESTATION
13          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
14 and Procedures of the United States District Court for the Southern District of California,
15 the filer certifies that the content of this document is acceptable to all signatory counsel,
16 and that the filer has obtained their authorizations to affix their electronic signatures to
17 this document.
18
            DATED: Feb. 17, 2021 LAW OFFICES OF RYAN A. GRAHAM, ESQ.
19                               By: /s/ Ryan A. Graham, Esq.
                                     Attorneys for Plaintiff Ashley R. Vuz
20
            DATED: Feb. 17, 2021 Office of County Counsel
21                               By: /s/ Alexa Katz, Esq.
22                                   Attorneys for Defendants County of San Diego and
                                     Emily Chow
23          DATED: Feb. 17, 2021 SAN DIEGO CITY ATTORNEY'S OFFICE
24                               By: /s/ Jacqueline McQuarrie, Esq.
                                     Attorneys for Defendants City of San Diego and
25                                   Matthew Zajda

26          DATED: Feb. 17, 2021 HOSP, GILBERT & BERGSTEN
                                 By: /s/ Warren Gilbert, Esq.
27                                   Attorneys for Defendants DCSS III, Inc., Dwayne
                                     Wynne, Maria Rocha, and Arnell Casteel
28

                                                   4
                        Joint Motion to Continue Discovery and Other Deadlines
